DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Brian Short (Reg. No. 41309) on 12/26/2020.

3.	Amend the claim as follows: 
1. (Currently Amended) A method, comprising:
sensing, by one or more sensors, levels of a gas over time for a plurality of gas concentration conditions;
receiving, by a controller, the sensed levels of gas over time for the plurality of gas concentration conditions; and
generating, by the controller, a plurality of signatures, wherein one or more signatures is generated for one or more gas concentration conditions based on the sensed levels of gas over time;
wherein at least one of the one or more sensors comprises:
a tunable light source wherein the tunable light source generates a beam of electro-magnetic radiation, wherein a wavelength of the beam of electro-magnetic radiation is tuned to operate at a plurality of wavelengths;
an optical cavity, wherein the optical cavity receives the beam of electro-magnetic radiation, wherein physical characteristics of the optical cavity define a plurality of allowed axial-plus-transverse electro-magnetic radiation modes, wherein only a subset of the plurality of allowed axial-plus-transverse electro-magnetic radiation modes are excited when the optical cavity receives the beam of electro-magnetic radiation;  
a cavity detector, wherein the cavity detector senses electro-magnetic radiation emanating from the optical cavity;
and further comprising:
receiving information relating to the sensed electro-magnetic radiation;
detecting gas within the optical cavity based on at least one of an intensity, an amplitude, a phase, or an amplitude and phase of the sensed electro-magnetic radiation emanating from the optical cavity at one or more of the plurality of wavelengths while the optical cavity receives the beam of electro-magnetic radiation.

	14. (Cancel)

	15. (Currently Amended) A system, comprising:
one or more sensors operative to sense levels of a gas over time for a plurality of gas concentration conditions;
a controller, the controller operative to:
receive the sensed levels of gas over time for the plurality of gas concentration conditions; and
generate a plurality of signatures, wherein one or more signatures is generated for one or more gas concentration conditions based on the sensed levels of gas over time;
wherein at least one of the one or more sensors comprises:
a tunable light source wherein the tunable light source generates a beam of electro-magnetic radiation, wherein a wavelength of the beam of electro-magnetic radiation is tuned to operate at a plurality of wavelengths;
an optical cavity, wherein the optical cavity receives the beam of electro-magnetic radiation, wherein physical characteristics of the optical cavity define a plurality of allowed axial-plus-transverse electro-magnetic radiation modes, wherein only a subset of the plurality of allowed axial-plus-transverse electro-magnetic radiation modes are excited when the optical cavity receives the beam of electro-magnetic radiation;  
a cavity detector, wherein the cavity detector senses electro-magnetic radiation emanating from the optical cavity;
and further comprising:
receiving information relating to the sensed electro-magnetic radiation;
detecting gas within the optical cavity based on at least one of an intensity, an amplitude, a phase, or an amplitude and phase of the sensed electro-magnetic radiation emanating from the optical cavity at one or more of the plurality of wavelengths while the optical cavity receives the beam of electro-magnetic radiation.

	22. (Cancel)
Allowable Subject Matter

4.	Claims 1-13, 15-21 and 23 are allowed.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:

6.	As to claims 1, 15 and 23, the prior arts of record alone or in combination fails to teach or suggest the claimed “an optical cavity, wherein the optical cavity receives the beam of electro-magnetic radiation, wherein physical characteristics of the optical cavity define a plurality of allowed axial-plus-transverse electro-magnetic radiation modes, wherein only a subset of the plurality of allowed axial-plus-transverse electro-magnetic radiation modes are excited when the optical cavity receives the beam of electro-magnetic radiation”, along with all other limitations of claims 1, 15 and 23. 

7.	Aldaz (US 6628695 B1) teaches an optical cavity, wherein the optical cavity receives the electromagnetic radiation, wherein physical characteristics of the optical cavity define axial-plus-transverse electro-magnetic radiation modes of the cavity but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886